Citation Nr: 1343036	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-47 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for fibromyalgia.

2.  Entitlement to an initial compensable evaluation for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran seeks a compensable rating for her fibromyalgia and sleep apnea.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After careful consideration, the Board finds that the claims for a compensable initial evaluation for fibromyalgia and sleep apnea, must be remanded for further development and adjudication.

The Veteran has alleged in written submissions that her fibromyalgia has worsened since her last VA examination.  In the Informal Hearing Presentation (IHP) the Veteran's representative requested a new examination.  The new examination request is premised on the statements that the Veteran has experienced worsening of her fibromyalgia, since her December 2009 VA examination.  In the Veteran's Appeal to Board of Veterans' Appeals (VA Form-9) the Veteran stated that she was diagnosed with fibromyalgia in 2006 and that her condition has worsened.   Thus, a new VA examination is necessary to evaluate the severity of the Veteran's fibromyalgia.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board also finds that the Veteran should be afforded a comprehensive examination to evaluate her sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent records of VA evaluation and/or treatment of the Veteran since May 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Thereafter, the Veteran should also be scheduled for an examination to determine the current level of severity of her service-connected fibromyalgia.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the examination report should reflect review of these items. 

All indicated tests and studies should be performed, and the examiner is asked to describe in detail all symptomatology associated with the Veteran's service-connected fibromyalgia.  The Veteran's lay statements regarding the severity of her symptomatology should also be considered and discussed.  A review of the Veteran's past and present medication for fibromyalgia and general body pain should be discussed.  The examiner should also discuss in detail the impact this condition has on the Veteran's daily activities and employability.

3.  The Veteran should also be scheduled for an examination to determine the current level of severity of her service-connected sleep apnea.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the examination report should reflect review of these items. 

All indicated tests and studies should be performed, and the examiner is asked to describe in detail all symptomatology associated with the Veteran's service-connected sleep apnea.  The Veteran's lay statements regarding the severity of her symptomatology should also be considered and discussed.  The examiner should also discuss in detail the impact this condition has on the Veteran's daily activities and employability.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

